Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (US Patent No: 11106067 B2 and Fujita hereinafter) in view of Chen et al (US Pub No.  2012/0327686 A1 and Chen hereinafter)
Regarding Claim 1, Fujita discloses (figs. 1-4 and annotated figure below) a display device comprising: a display panel (100); a frame (200) positioned behind the display panel; a back cover (300) coupled to the frame so as to cover a rear surface of the frame; and a fixing member (201), which extends longitudinally (LD) and which is disposed between the frame and the back cover and is fixed to the frame (shows in fig. 1B), the fixing member having a fixing hole (hole in element 201, not labeled, fig. 2) formed in a direction intersecting (ID) the longitudinal direction of the fixing member, wherein the back cover has therein a coupling hole (not labeled, hole in element 300) at 
wherein a portion of the fixing member passes through the frame, and wherein the fixing member comprises a head forming one end of the fixing member and contacting a front surface of the frame.

    PNG
    media_image1.png
    443
    579
    media_image1.png
    Greyscale


Fujita does not explicitly disclose wherein a portion of the fixing member passes through the frame, and wherein the fixing member comprises a head forming one end of the fixing member and contacting a front surface of the frame.


    PNG
    media_image2.png
    458
    759
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a head forming one end of the fixing member and contacting a front surface of the frame of Chen to device of Fujita in order to prevent the supporting frame from damaging the display panel.
Regarding Claim 2, Fujita/Chen discloses the display device according to claim 1. Fujita further teaches (see annotated fig below) wherein the fixing member comprises a body extending in the longitudinal direction of the fixing member, and has a groove, 

    PNG
    media_image3.png
    505
    734
    media_image3.png
    Greyscale

Regarding Claim 4, Fujita/Chen discloses the display device according to claim 2. Fujita further teaches wherein the rib projects rearwards from the frame along an outer surface of the body in order to support the body (see annotated fig. above).
Regarding Claim 5, Fujita/Chen discloses the display device according to claim 1. Fujita further teaches (see annotated fig below) wherein the fixing member further comprises a contact portion having formed therein the fixing hole, which is formed by cutting out a portion of an outer circumferential surface of the fixing member, and 

    PNG
    media_image4.png
    461
    654
    media_image4.png
    Greyscale

Regarding Claim 6, Fujita/Chen discloses the display device according to claim 5. Fujita further teaches (see annotated fig above) wherein the coupling portion is depressed from the back cover in a direction in which the coupling portion comes into contact with the contact portion.
Regarding Claim 9, Fujita/Chen discloses the display device according to claim 1. Fujita further teaches (see annotated fig above) wherein the fixing member is positioned adjacent to a lower side of the frame, wherein the fixing hole is formed through the fixing .


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al in view of Chen et al and further in view of Yamamoto et al (US Pub No. 2010/0302457 A1 and Yamamoto hereinafter)
Regarding claim 7, Fujita/Chen discloses the display device according to claim 6. Fujita/Chen does not explicitly disclose wherein the frame comprises: a base facing the back cover; and a reinforcing portion, which is spaced apart from an edge of the base and which is formed by pressing the base rearwards, and wherein the fixing member is positioned adjacent to the reinforcing portion. However, Yamamoto teaches (figs. 1-4) wherein the frame comprises: a base facing the back cover (12); and a reinforcing portion (14), which is spaced apart from an edge of the base and which is formed by pressing the base rearwards, and wherein the fixing member (21) is positioned adjacent to the reinforcing portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a reinforcing portion of Yamamoto to device of Fujita/Chen in order to improve strength of the back cover. 
Regarding claim 8, Fujita/ Chen/Yamamoto discloses the display device according to claim 7. Yamamoto discloses (figs. 1-4) wherein a portion of the reinforcing portion is positioned along an outer periphery of the fixing member adjacent to the outer periphery of the fixing member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an outer periphery of . 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al in view of Chen et al and further in view of Seo et al (US Pub No. 2014/0240906 A1 and Seo hereinafter)
Regarding claim 10, Fujita/Chen discloses the display device according to claim 1. Fujita/Chen does not explicitly disclose a reinforcing bar, which is positioned between the frame and the back cover and extends in a lateral direction, wherein the frame comprises: a first part, which overlaps the back cover in an anteroposterior direction and to which the fixing member is fixed; and a second part adjacent to the first part, and wherein the reinforcing bar is fixed to the first part adjacent to a boundary between the first part and the second part, the back cover being coupled to the reinforcing bar. However, Seo teaches (figs. 1-17) a reinforcing bar (20), which is positioned between the frame and the back cover (30) and extends in a lateral direction, wherein the frame comprises: a first part (40a), which overlaps the back cover in an anteroposterior direction and to which the fixing member (24) is fixed; and a second part adjacent to the first part, and wherein the reinforcing bar is fixed to the first part adjacent to a boundary between the first part and the second part (40b), the back cover being coupled to the reinforcing bar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a reinforcing bar of Seo to device of Fujita/Chen in order to improve strength of the back cover.
Regarding claim 11, Fujita/Chen/Seo discloses the display device according to claim 10. Seo further teaches wherein the reinforcing bar comprises a metal material ([0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a metal reinforcing bar of Seo to device of Fujita/Chen in order to improve strength of the back cover.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al in view of Chen et al and further in view of Kang et al (KR 20180011446 A and Kang hereinafter)
Regarding claim 12, Fujita/Chen discloses the display device according to claim 1. Fujita/Chen does not explicitly disclose further comprising: an S-PCB coupled to a rear surface of the display panel adjacent to a lower side of the display panel; a cable electrically connected to the S-PCB; and a plate positioned between the display panel and the frame, wherein a lower side of the plate is spaced apart from a lower side of the frame in an upward direction, and wherein the frame has formed therein a cable hole, through which the cable extends and which is formed between the lower side of the plate and the lower side of the frame. Kang further teaches (figs.5) an S-PCB (SPCB) coupled to a rear surface of the display panel adjacent to a lower side of the display panel; a cable (FFC) electrically connected to the S-PCB; and a plate positioned between the display panel and the frame, wherein a lower side of the plate (40) is spaced apart from a lower side of the frame in an upward direction, and wherein the frame has formed therein a cable hole, through which the cable extends and which is .

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, All cited references above teaches some elements of the claimed invention including a display device having frame/back cover attachment structure. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting “wherein the head, which is coupled to one end of the body in a longitudinal direction of the body, has a diameter larger than an internal diameter of the rib and is in contact with a front surface of the rib” of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Regarding claim 13, All cited references above teaches some elements of the claimed invention including a display device having frame/back cover attachment structure.

 However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting “a first adhesive member, disposed between the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841